Citation Nr: 0400454	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for mild incoordination of 
the right hand due to left-sided intracerebral hemorrhage 
(stroke), secondary to service-connected anxiety neurosis.  


REPRESENTATION

Appellant represented by:	Frederick S. "Rick" Spencer, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a May 2002 decision, the Board denied the claim of 
secondary service connection.  In March 2003, on appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), the Court granted a Joint Motion and vacated and 
remanded the case for readjudication consistent with the 
Joint Motion.  

The veteran testified at a videoconference hearing in 
January 2002.  The Veterans Law Judge (VLJ) that held that 
hearing has since left the Board.  In September 2003, the 
Board notified the veteran's representative that the veteran 
had a right to another hearing before a VLJ who would 
participate in the decision made on the appeal.  He was given 
30 days to respond.  As there has been no response, another a 
hearing has not been scheduled.  

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

REMAND 

The Court granted the Joint Motion on grounds of due process 
for the Board's failure to adequately discuss the 
requirements of the duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA). 

Also, in August 2003, the veteran's attorney submitted to the 
Board additional evidence without waiver of the right to have 
the evidence initially reviewed by the RO. 

For these reasons, further procedural development is required 
and the case is remanded for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  In the VCAA notification 
letter: 

a.  Notified the veteran that to 
substantiate his claim of secondary 
service connection he should submit 
competent medical evidence that the 
stroke he suffered was proximately 
due to or the result of service-
connected anxiety or was aggravated 
by service-connected anxiety without 
resorting to pure speculation or 
remote possibility. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

c.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is in the custody of VA or other 
Federal agency, VA will obtain any 
such records he identifies. 

2.  After the above development, 
readjudicate the claim, considering all 
the evidence of record.  If the evidence 
of record does not contain sufficient 
competent medical evidence to decide the 
claim, obtain a VA examination or medical 
opinion.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



